— In a matrimonial action, plaintiff husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Palella, J.), dated May 9,1983, as granted those branches of defendant wife’s motion which sought an increase in- the alimony to be paid by plaintiff to defendant from $165 per week to $250 per week and awarded defendant counsel fees of $2,500, and defendant cross-appeals, on the ground of inadequacy, from so much of the same order as limited the award of alimony to $250 per week and the award of counsel fees to $2,500. 11 Order modified, on the facts, by increasing the alimony awarded to $300 per week. As so modified, order affirmed insofar as appealed from, with costs to be paid by plaintiff. 11 The alimony awarded was inadequate to the extent indicated. Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.